DETAILED ACTION
This action supplement the previous allowance (10/14/2021)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview with Letao Qin on 11/16/2021.
The application has been amended as follows:

obtaining, by a handover device, a distance between a terminal and a current access point, to determine a change trend of the distance between the terminal and the current access point; and
if the handover device determines, based on the change trend and [[a]]at least one neighboring access point of the current access point, a target access point to which the terminal is to be handed over, handing over, by the handover device, the terminal from the current access point to the target access point; and, 
wherein that the handover device determines, based on the change trend and the neighboring access point of the current access point, the target access point to which the terminal is to be handed over comprises:
if the change trend is a rising trend, determining, by the handover device, [[that]] a face-to-face neighboring access point of the at least one neighboring access point arranged face to face with respect to the current access point as the target access point, wherein the face-to-face neighboring access point is deployed on a pole adjacent a pole where the current access point is deployed, the face-to-face neighboring access point and the current access point cover different directions, the adjacent poles are deployed along a highway;
if the change trend is a falling trend, determining, by the handover device, [[that]] a back-to-back neighboring access point of the at least one neighboring access point arranged back to back with respect to the current access point as the target access point, wherein the back-to-back neighboring access point is  where the current access point is deployed and the back-to-back neighboring access point and the current access point cover different directions;
wherein the handover device stores respective attributes and corresponding identifiers of the at least one neighboring access point and performs the handing over the terminal from the current access point to the target access point based on the stored attributes and corresponding identifiers, and wherein the attributes each indicate whether the at least one neighboring access point is the face-to-face neighboring access point or the back-to-back neighboring access point.

5. (Currently Amended) The method according to claim 1, wherein if the terminal fails to be handed over from the current access point to the target access point after the handover device hands over the terminal from the current access point to the target access point, the method further comprises:
if the handover device receives a handover request sent by the target access point, wherein the handover request is used to request to switch a connection between the terminal and the current access point to a connection between the terminal and the target access point, determining, by the handover device, whether a received signal strength indicator (RSSI) that is between the terminal and the target access point and sent by the target access point reaches a third threshold; and
if the RSSI is determined to have reached the third threshold, handing over, by the handover device, the terminal from the current access point to the target access point.

15. (Currently Amended) The handover device according to claim 11, wherein if the terminal fails to be handed over from the current access point to the target access point after the handover device hands over the terminal from the current access point to the target access point, the processor is further configured to:
if a handover request sent by the target access point is received, wherein the handover request is used to request to switch a connection between the terminal and the current access point to the target access point, determine whether a received signal strength indicator (RSSI) that is between the terminal and the target access point and sent by the target access point reaches a third threshold; and
if the RSSI is determined to have reached the third threshold, hand over, by the handover device, the terminal from the current access point to the target access point.

Allowable Subject Matter
Claims 1, 3-11 and 13-17 are allowed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469